Citation Nr: 1001907	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  06-05 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for psoriasis with 
exfoliative dermatitis. 


REPRESENTATION

Appellant represented by:	Eddie Lawson, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on a January 2009 Joint Motion for Remand from the 
United States Court of Appeals for Veterans Claims (Court).  

The Veteran testified at a videoconference hearing held 
before the undersigned Veterans Law Judge in February 2007.  
A transcript of that hearing has been associated with the 
claims file. 


FINDING OF FACT

The Veteran's psoriasis with exfoliative dermatitis was first 
identified many years after service and is not related to the 
anti-malarial medication he took while on active duty. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
psoriasis with exfoliative dermatitis have not been met.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2009).  
In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability. See Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The Veteran is seeking entitlement to service connection for 
psoriasis with exfoliative dermatitis.  The Veteran contends 
that he developed his current skin condition as a side effect 
of the anti-malarial drug Chloroquine, with which the Veteran 
was treated during his military service.  

The Veteran's service medical records confirm that he was 
treated with Chloroquine for malaria in March 1970.  However, 
none of these records makes any reference to skin problems.  
Of particular relevance, an ETS [expiration of term of 
service] examination report dated in April 1970 notes that 
the Veteran's skin was normal.  Thus, the service medical 
records provide highly probative evidence against the claim.  

The Veteran testified at his hearing in February 2007 that 
his skin condition, which involved his hands and feet, had 
its onset approximately eight to nine months after his ETS 
examination.  In July 2004 affidavits, the Veteran and his 
spouse assert that his skin condition developed only few 
months after separation from service.  The Board notes that 
the Veteran and his spouse are indeed competent to discuss 
the observable aspects of the Veteran's skin condition.  See 
Barr v. Nicholson, 21 Vet App. 303 (2007); Jandreau v. 
Nicholson, No. 492 F.3d 1372 (Fed. Cir. 2007).  Nevertheless, 
their contentions concerning the date of onset are 
significantly outweighed by medical evidence which clearly 
shows that this condition had its onset in 1991 or 1992.  

The Veteran was first treated for skin problems by Dr. G.P. 
in 1992, approximately 22 years after his separation from 
active duty.  This lengthy period between the veteran's 
separation from active duty and the onset of skin problems 
provides highly probative evidence against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that 
a prolonged period without medical complaint can be 
considered, along with other factors, as evidence of whether 
an injury or a disease was incurred in service which resulted 
in any chronic or persistent disability)

The Board has considered the Veteran's testimony that his 
skin condition had been present since the early 1970s but 
that he did not seek treatment until the 1990s.  However, 
this assertion is undermined by a December 1992 letter by Dr. 
G.P., which notes that he first treated the Veteran in 
February 1992 for an eight-month history of hyperkeratosis of 
the feet, and that he returned in April 1992 for early 
involvement of this condition on the tips of his fingers and 
palms.  

Thus, according to Dr. G.P.'s report, based on statements he 
received from the Veteran himself, the Veteran's skin 
condition first appeared in 1991.  Also of record is an 
August 2004 letter from Dr. K.K. to the Veteran's attorney, 
reporting that the Veteran was first seen in his office in 
January 1997 for severe psoriasis on his feet and palms that 
had onset five years ago, which would place the onset of the 
Veteran's psoriasis in 1991 or 1992.  Earlier letters written 
by Dr. K.K. in 1998 and 1999 also suggest onset of the 
Veteran's psoriasis was in the early 1990s.  

This evidence, as a whole, significantly undermines the 
Veteran's contentions that his skin condition has been 
present since the early 1970s, thus providing further 
evidence against the claim.  See Smith v. Derwinski, 1 Vet. 
App. 235, 237 (1991) (determining the credibility of evidence 
is a function for the Board); Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-
193 (1992) (VA decision makers have the responsibility to 
assess the credibility of evidence and determine the degree 
of weight to give the evidence).  The Board finds the above 
medical evidence to be far more probative concerning the 
onset of the Veteran's skin disability than his testimony 
during the claims process.  There is no reason the private 
doctors would have both indicated the same date of onset 
(early 1990s) unless the Veteran told them this.  Therefore, 
the Veteran's recollection at that time was that the skin 
problem began many years after service, not months.  

However, in support of his theory that his psoriasis is 
related to anti-malarial medication, the Veteran has also 
submitted a medical opinion from Dr. D.C., who, in a January 
2007 letter, provided the following opinion:

It is the opinion of the undersigned that within 
the realm of reasonable medical certainty that it 
is 'more likely than not' that psoriasis was caused 
as the result of administration of Chloroquine, 
especially in light of the fact there is no 
previous history or family history of psoriasis. 

It is unclear from Dr. D.C.'s opinion whether he reviewed the 
Veteran's claims file (which is not required) and considered 
the absence of any skin disability either in service or for 
more than twenty years after service.  The Board is unable to 
determine whether Dr. D.C relied on the Veteran's own reports 
that he first experienced symptoms within months of 
separation from service (which the Board has found to be 
untrue) in rendering his opinion or whether Dr. D.C. believes 
that even if the Veteran's psoriasis had onset more than 
twenty years later, it was still caused by Chloroquine.  
Without a review of the claims file, an opinion as to 
etiology of an underlying disorder can be no better than the 
facts alleged by the veteran.  See Swann v. Brown, 5 Vet. 
App. 177, 180 (1993).  Thus, to the extent Dr. D.C. has 
relied on the Veteran's own statements, the Board finds that 
his opinion has little probative value, as the Board has 
already determined that the Veteran's testimony is 
inconsistent with the more probative medical evidence of 
record.  To the extent that the doctor believes that 
Chloroquine caused the Veteran's psoriasis regardless of the 
period of time between the administration of the drug and the 
onset of the Veteran's symptoms many years later, such an 
opinion appears inconsistent even with the medical literature 
cited in his own report and with the opinions of other 
medical experts of record.  

A VA examiner reviewed the Veteran's claims file and examined 
the Veteran in July 2005 before concluding that "it is less 
likely as not that the psoriasis that developed in the 1990s 
is caused by, or is the result of, Chloroquine administered 
in 1970."  Unfortunately, the VA examiner did not provide an 
explicit rational for his opinion, although it appears that 
he relied on the more than twenty years between the 
administration of Cloroquine and the onset of the Veteran's 
disability.  A medical opinion that contains only data and 
conclusions is accorded no weight.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008). 

In September 2009, the Board referred the case for a VHA 
medical opinion.  In September 2009, Dr. J.F. opined that it 
is less than likely than not that the Veteran's psoriasis was 
caused by the administration of Chloroquine in service.  She 
reported that while there is medical evidence that anti-
malarial medications can exacerbate psoriasis that is pre-
existing, it will not bring on psoriasis de novo.  She 
specifically stated, "[T]here is no evidence-based medicine 
to suggest that Chloroquine would induce psoriasis de novo 22 
years after it was discontinued."  She further noted that 
the Veteran had no evidence of any skin condition in service 
or for more than twenty years after service and cited to a 
recent medical study showing that Chloroquine remains in the 
skin only six to seven months.

In cases such as this, where there is conflicting medical 
evidence, it is within the Board's province to weigh the 
probative value of those opinions, along with all other 
evidence of record.  

In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the 
Court stated:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion 
that the physician reaches. . . . As is true with 
any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the 
province of the adjudicators; . . .

As indicated by the Court, credibility is determined by the 
Board.  So long as the Board provides an adequate reason or 
basis for doing so, the Board does not err by favoring one 
competent medical opinion over another.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  

Additionally, the thoroughness and detail of a medical 
opinion are among the factors for assessing the probative 
value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).  The probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualifications 
and analytical findings, and the probative weight of a 
medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. 
App. 140 (1993).  

Here, the Board finds that Dr. J.F.'s opinion has greater 
probative value than Dr. D.C.'s.  First, it is clear that Dr. 
J.F. reviewed the Veteran's claim file, including his service 
treatment records, and considered this evidence in rendering 
her decision.  As the Board noted above, it is unclear 
whether or not Dr. D.C. reviewed this evidence.  Certainly he 
fails to discuss the absence of any evidence of a skin 
disability in service or for more than twenty years after 
service, an omission that the Board finds significantly 
reduces the probative value of his opinion.  Additionally, 
Dr. J.F. has referred to the most current medical research on 
the effects of anti-malarial drugs, citing to medical journal 
articles from 2007 and 2008, while much of the research that 
Dr. D.C. refers to occurred in the 1950s, 60s, and 70s.  

While the Board lacks the medical expertise to evaluate the 
merits of any individual study, it appears that current 
medical literature would more accurately reflect the best 
understanding of medical professionals regarding the effects, 
particularly the long term effects, of Choroquine and other 
anti-malarial drugs, than studies completed forty or fifty 
years ago.  

In the present case, the Board finds that the Veteran's own 
testimony and Dr. D.C.'s opinion cannot overcome Dr. J.F.'s 
highly probative opinion and the opinion of the July 2005 VA 
examiner who based his opinion on a comprehensive review of 
the claims file, as well as the service and post-service 
treatment records, all of which show that the Veteran's 
psoriasis is unrelated to anti-malarial medication and that 
this condition had its onset over 20 years after service, 
thus providing highly probative evidence against this claim.  
Further, the Board must find that the service and post-
service medical treatment records, as a whole, provide 
evidence against this claim, indicating a skin condition that 
began many decades after service. 

In conclusion, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for psoriasis with exfoliative dermatitis.  
In reaching this decision, the Board has carefully considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the Veteran's claim, 
the doctrine of reasonable doubt is not for application.  38 
U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection.  
The veteran must also be informed that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

Here, the duty to notify was satisfied by letters sent to the 
Veteran in February 2005 and March 2006.  These letters 
informed the Veteran of what evidence was required to 
substantiate his claim and of VA and the Veteran's respective 
duties for obtaining evidence.  The Veteran was also informed 
of how VA assigns disability ratings and effective dates.  

In this case, although the notice as to how VA assigns 
disability ratings and effective dates was not provided prior 
to the initial rating decision denying service connection or 
followed by readjudication, such error was harmless given 
that service connection is being denied, and hence no rating 
or effective date will be assigned with respect to this 
claimed condition.  

VA has also fulfilled its duty to assist in obtaining all 
relevant evidence with respect to the issue on appeal.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained all 
relevant medical records identified by the Veteran and his 
representative.  During his hearing, the Veteran and his 
representative indicated that all available records had been 
associated with the claims file except for a letter by his 
private physician who had attributed his psoriasis to anti-
malarial medication.  Thereafter, the Veteran submitted the 
January 2007 letter from Dr. D.C. with a waiver of RO 
consideration.  

In addition, the Veteran was afforded a VA examination and a 
VHA opinion to determine whether his skin disorder is related 
to the anti-malarial medication which he was prescribed while 
on active duty. 

Based on the above, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

The appeal is denied.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


